United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Altos, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Gerald A. Heimbecker, for the appellant
Office of Solicitor, for the Director

Docket No. 10-1198
Issued: April 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 23, 2010 appellant, through her representative, filed a timely appeal of a
September 25, 2009 merit decision of the Office of Workers’ Compensation Programs. Pursuant
to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her left distal
femur fracture was causally related to a January 26, 2009 incident at work.
FACTUAL HISTORY
On January 29, 2009 appellant, then a 67-year-old letter carrier, submitted a claim for
traumatic injury alleging that on January 26, 2009 she sustained a dislocated left knee, broken
femur and broken tibia when she slipped and fell on the sidewalk while in the performance of
1

5 U.S.C. § 8101 et seq.

duty. She was moving garbage cans out of her way in order to deliver mail when she fell.
Appellant stopped work on January 26, 2009 and returned on April 30, 2009.2 The employing
establishment controverted her claim as there was insufficient medical evidence.
On February 2, 2009 the employing establishment authorized continuation of pay for
January 27 to March 12, 2009.
On February 6, 2009 the Office advised appellant that the evidence was insufficient to
establish her claim. It accepted that the January 26, 2009 incident occurred as alleged, but found
that the record lacked any medical evidence to establish fact of injury. There was no medical
evidence providing a diagnosis of any condition resulting from the claimed slip and fall or a
physician’s opinion on how appellant’s claimed left leg conditions resulted from the January 26,
2009 incident. The Office requested a narrative medical report which provided a history of
injury, a firm diagnosis, test results, treatment provided and a physician’s opinion explaining
how her left leg injury was caused or aggravated by the January 26, 2009 slip and fall incident.
On February 25, 2009 the Office received a visit verification slip from Kaiser Permanente
dated January 30, 2009. Nancy Chu-Chun, a physician’s assistant, stated that appellant was seen
in that office and would be unable to return to work from January 26 to April 30, 2009.
In a February 20, 2009 letter, the employing establishment noted that it had authorized
continuation of pay from January 27 to March 12, 2009, but the January 30, 2009 medical slip
was signed by a physician’s assistant and not by a physician.
On March 13, 2009 appellant submitted a Form CA-7 requesting compensation for leave
without pay from March 13 to April 30, 2009. She noted that she was injured on January 26,
2009 and received continuation of pay to March 13, 2009.
In a March 18, 2009 decision, the Office denied appellant’s claim for compensation. It
found that the January 26, 2009 slip and fall incident occurred but that the only medical evidence
submitted was not signed by a physician. There were visit verification slips from Kaiser
Permanente, which noted only that appellant was unable to work until April 30, 2009.
On March 26, 2009 appellant requested an oral hearing before the Branch of Hearings
and Review. On July 13, 2009 an oral hearing was held at which appellant was represented
through her union. The Office hearing representative advised appellant that her claim was
unsupported by sufficient medical evidence. He requested a medical report which included a
history of injury and prior injuries, a medical diagnosis, findings from examinations and a
physician’s opinion on causal relation. The hearing representative noted that evidence submitted
did not provide a specific history of injury other than appellant fell.
Appellant submitted a January 30, 2009 note signed by Nancy Lan, a physician’s
assistant, a disclosure of medical records form from Kaiser Permanente dated February 5, 2009
and x-rays dated May 12, 2009.
2

Line 27 on appellant’s Form CA-1 does not state when appellant returned to work, but other documents in the
record indicate that she returned to work on April 30, 2009.

2

In a June 25, 2009 report, Dr. Carter W. Chang noted that appellant was his patient. He
stated that she had been seen at the Kaiser Santa Clara emergency room on January 26, 2009 due
to knee pain after a fall. X-rays diagnosed a left comminuted distal femur fracture and appellant
was taken to surgery for an open reduction and internal fixation (ORIF). Appellant was
discharged on January 30, 2009 to a nursing facility for physical therapy. Dr. Chang addressed
her subsequent treatment.
A July 9, 2009 report from Dr. Jeffrey A. Mann, a Board-certified orthopedic surgeon,
provided a history of prior treatment on December 21, 2008 when appellant’s left knee locked up
while a home causing her to fall and sustain a right tibial plateau fracture. He related that
appellant had a prior left leg injury on July 23, 2003 which led to two knee surgeries. On
December 21, 2008, while at home, appellant fell while getting into a bathtub. Dr. Mann advised
that the injury was caused by her preexisting left knee condition, which caused it to lock up.
A January 30, 2009 order sheet provided a diagnosis of left distal femur ORIF fracture
and recommended physical therapy treatments.
In an August 5, 2009 letter, counsel forwarded an August 4, 2009 note from Dr. Chang,
who stated that appellant “sustained a left distal femur fracture while on her job delivering mail
on January 26, 2009.”
In a September 25, 2009 decision, an Office hearing representative affirmed the denial of
appellant’s claim. He noted that the medical record established a left distal femur fracture but
there was insufficient medical opinion from a physician addressing causal relation. The notes
from Dr. Chang failed to provide a complete history of injury or explanation of how the accepted
slip and fall caused appellant’s left leg fracture.
LEGAL PRECEDENT
An employee seeking benefits under the Act3 has the burden of proof to establish the
essential elements of her claim by the weight of the reliable, probative, and substantial evidence4
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.5
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.6 The second
3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989); M.M., Docket No. 08-1510 (issued
November 25, 2010).
6

See Robert A. Gregory, 40 ECAB 478 (1989).

3

component is whether the employment incident caused a personal injury and generally this can
be established only by medical evidence.7 The Office’s procedures recognize that a claim may
be accepted without a medical report when the condition is a minor one which can be identified
on visual inspection, was witnessed or reported promptly and no dispute exists as to fact of
injury, and no time lost from work is claimed.8 In clear-cut traumatic injury claims where fact of
injury is established and competent to cause the condition described, such as a fall from a
scaffold resulting in a broken arm, a physician’s affirmative statement is sufficient and no
rationalized opinion on causal relationship is needed.9 In all other traumatic injury claims, a
rationalized medical opinion supporting causal relationship is required.10
To be rationalized, medical evidence should include a physician’s opinion on the issue of
causal relationship between the claimed condition and the implicated employment factor. The
opinion must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by rationale explaining the nature of
the relationship between the condition diagnosed and the employment factor identified by the
claimant.11
ANALYSIS
The Office accepted that on January 26, 2009 appellant slipped and fell while she was
delivering mail. It found that she did not submit sufficient medical evidence to establish that her
left comminuted distal femur fracture was caused by the incident at work. The Office denied
appellant’s claim on the grounds that medical evidence submitted failed to provide a rationalized
opinion on causal relationship. The Board finds that she has not submitted sufficient medical
evidence to establish her claim.
Appellant did not submit contemporaneous medical records related to her hospitalization
or treatment commencing January 26, 2009, other than an order sheet of January 30, 2009
pertaining to her transfer to a skilled nursing facility. The evidence of record does not contain
her admission documentation, the reports of any contemporaneous diagnostic studies, any
surgical records or reports of any attending surgeon.
The medical evidence consists of brief treatment notes by Dr. Chang dated June 25 and
August 4, 2009. Dr. Chang noted that appellant was treated at the emergency room on
January 26, 2009 for “complaint of knee pain after a fall.” He made general reference to
diagnostic x-rays obtained upon admission, but any contemporaneous studies were not submitted
to the Office. There are x-ray studies of record dated May 12, 2009, but these were not

7

See John J. Carlone, 41 ECAB 354, 357 (1989).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3d(1) (June 1995).

9

Id. at Chapter 2.805.3d(2)

10

Id. at Chapter 2.805.3d(3).

11

See A.D., 58 ECAB 149 (2006); Paul Foster, 56 ECAB 208 (2004).

4

addressed by any physician.12 The August 4, 2009 report of Dr. Chang noted only that appellant
sustained a left distal fracture “while on her job delivering mail” on January 26, 2009.
Dr. Chang did not provide an accurate history of the incident accepted by the Office, i.e., that
appellant slipped and fell that day while moving garbage cans. The opinion rendered by
Dr. Chang lacks an accurate history of injury or complete history of medical treatment to her left
leg. He did not address the report of Dr. Mann, which made general reference to a preexisting
history of injury on July 23, 2003 that necessitated two prior knee surgeries. Lacking any
contemporary hospital records of treatment as of January 26, 2009, the history provided by
Dr. Chang cannot be accurately verified.13
The Board notes that an injury may be accepted without a medical report where the
condition was minor, reported promptly and there is no time lost due to disability. Although
counsel filed a claim on appellant’s behalf as of January 29, 2009, the nature of the facture
claimed by her is not a minor injury. Moreover, appellant has claimed lost time from work,
disability, due to a left leg fracture.14 Therefore, this provision is not applicable to the facts of
the case.15
CONCLUSION
The Board finds that appellant did not established that she sustained a left distal femur
fracture on January 26, 2009, as alleged.

12

The Board has held that the delay in diagnostic testing may diminish the probative value of a medical opinion
offered. See Linda L. Mendenhall, 41 ECAB 532 (1990).
13

This decision does not preclude appellant from submitted additional evidence to the Office with a request for
reconsideration.
14

The treatment records from a Kaiser physician’s assistant are of no probative medical value as she is not a
physician as defined under the Act. See George H. Clark, 56 ECAB 162 (2004).
15

Jennifer Atkerson, 55 ECAB 317 (2004); Deborah L. Beatty, 54 ECAB 340 (2003). See E.B., Docket No. 101045 (issued December 3, 2010). As fact of injury is contested, this is not a situation of a clear-cut traumatic injury.
See FECA Procedure Manual, supra note 8.

5

ORDER
IT IS HEREBY ORDERED THAT the September 25, 2009 decision of the Office of
Workers’ Compensation Program is affirmed.
Issued: April 13, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

